Citation Nr: 0609667	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a shell fragment wound of the left thigh, Muscle 
Group XIV, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota, in which the RO 
denied the benefit sought on appeal.  The veteran, who served 
on active duty from March 1945 to October 1946, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.  

The Board remanded the case in August 2004 and October 2005 
for additional development.  After the completion of this 
development, the case was returned to the Board for further 
review.  

It appears that the issue of entitlement to service 
connection for degenerative joint disease of the left hip and 
left knee have been reasonably raised by the record.  As 
these issues have not been formally adjudicated by the RO, 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The residuals of the veteran's left thigh injury, 
residuals of a shell fragment wound, Muscle Group XIV, is 
productive of no more than moderate muscle disability.

3. The veteran's residuals of a shell fragment wound of the 
left thigh include a tender 5 x 2 centimeter scar on the 
anterior left thigh. 




CONCLUSIONS OF LAW

1. The schedular criteria for an increased rating in excess 
of 10 percent for residuals of a shell fragment wound of the 
left thigh, Muscle Group XIV, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1 - 4.14, 4.40, 4.73, Diagnostic 
Code 5314 (2005).

2. A separate 10 percent disability rating for a tender scar 
of the anterior left thigh is warranted.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1 - 4.14, 4.118, Diagnostic Code 7804 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided initial notice of the VCAA in December 2001.  He was 
then provided with the March 2002 rating decision and the 
November 2002 Statement of the Case (SOC).  However, as 
explained in the Board's August 2004 remand, the December 
2001 VCAA notice was determined to be defective and the 
veteran was provided subsequent notice in August 2004.  In 
situations such as these, when a claimant is provided belated 
VCAA notice after the issuance of the rating decision on 
appeal, the Court has held that the claimant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process. See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  While the VCAA notice did not precede the initial 
rating decision in this case, the Board notes that the 
veteran received a content compliant notice and that his 
claim was readjudicated after the content complying notice 
was given. See the June 2005 Supplemental Statement of the 
Case.  The veteran has also had ample opportunity to respond, 
and thus is not prejudiced by any notice timing defect.  

Specifically, the August 2004 VCAA letter from the Appeals 
Management Center (AMC) essentially informed the veteran 
about (1) the information and evidence not of record that was 
necessary to substantiate his claim; (2) the information and 
evidence the VA would seek to provide; (3) the information 
and evidence the veteran was expected to provide; and (4) 
requested the veteran provide any information or evidence in 
his possession that pertained to the claim.  In response, the 
veteran submitted a statement in September 2004 informing the 
AMC that he did not have any additional information or 
documentation to submit in support of his claim.  Thereafter, 
the AMC readjudicated the veteran's claim after reviewing all 
evidence of record in the June 2005 Supplemental Statement of 
the Case (SSOC).  The veteran's representative then submitted 
a statement on the veteran's behalf in August 2005 and a 
Written Brief Presentation to the Board in September 2005 in 
which he neither contended nor argued that any defect or 
deficiency in the VCAA notice had resulted in any prejudice 
in the adjudication of this appeal. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).   

In addition to the foregoing, the Board observes that the 
veteran was also provided with the August 2004 Board 
decision, the October 2005 Board decision and a December 2005 
SSOC.  Collectively, these documents issued in connection 
with this appeal notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  Notably, the November 2002 SOC 
and June 2005 SSOC under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code for the disability at issue (38 
C.F.R. § 4.73, DC 5314), and included a description of the 
rating formula for all possible schedular ratings under that 
diagnostic code, from 10 percent to 40 percent, and informed 
the veteran that higher separate ratings were possible with 
certain other symptomatology.  Thus, the RO's letter, the 
AMC's letter, the March 2002 rating decision, the SOC and the 
SSOC collectively informed the veteran of what was needed to 
obtain all schedular ratings above the currently assigned 
rating.  Therefore, the Board finds that the veteran has been 
informed of what was necessary to achieve higher ratings for 
his service-connected disability at issue.

The Board notes that while the veteran was not informed of 
VCAA notice provisions pertaining to increased ratings and 
effective dates for increased ratings under the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 prior 
to initial adjudication of his claim in March 2002, he was 
notified of the law and regulations pertaining to increased 
ratings in the SOC and SSOC, and was given ample opportunity 
to provide additional evidence or argument.  Despite the 
absence of an initial VCAA notice provided to the veteran on 
the effective date element, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating, any question as to the 
appropriate effective date to be assigned is rendered moot.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
have been associated with the claims file.  Additionally, the 
veteran has been afforded two VA examinations in order to 
assess the severity of the veteran's disability.  Neither the 
veteran nor his representative has made the RO, AMC or the 
Board aware of any additional evidence that needs to be 
obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B. Law and Analysis 

The veteran is currently receiving a 10 percent disability 
rating for his service-connected residuals of shell fragment 
wound of the left thigh, Muscle Group XIV.  He now contends 
that he is entitled to an evaluation in excess of 10 percent 
for this disability as it has increased in severity.  The 
Board notes that the veteran's 10 percent disability rating 
has been in place for at least 20 years, it is protected from 
ever being reduced due to the provisions of 38 U.S.C.A. § 
110. See also 38 C.F.R. 
§ 3.951.  While viewing the evidence in the light most 
favorable to the veteran in this case, the Board finds that 
the more persuasive and credible evidence does not support an 
increase in his service-connected disability rating based on 
injury to Muscle Group XIV, but also that the evidence does 
support a separate rating for a tender scar of the anterior 
left thigh.   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's shell fragment wound injury involving Muscle 
Group XIV has been evaluated under Diagnostic Code 5314.  
This muscle group includes the anterior thigh group muscles 
that function to provide extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial band acting with muscle group XVII in 
postural support of body, and acting with hamstrings in 
synchronizing hip and knee.  These muscles consist of the 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris. See 
38 C.F.R. § 4.73, Diagnostic Code 5214.  Diagnostic Code 5314 
rates disabilities in accordance to the severity of injury to 
the muscles of Muscle Group XIV.  Pursuant to this code, a 
noncompensable (zero percent) rating is warranted if 
impairment of this muscle group is slight.  If impairment is 
moderate in degree, a 10 percent rating is warranted.  If 
impairment is moderately-severe, a 30 percent rating is 
warranted.  Finally, if the impairment is severe, a 40 
percent rating is warranted.  Id. 

The criteria for evaluating muscle disabilities, generally, 
is set forth in 38 C.F.R. 
§ 4.56.  This regulation provides that an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through and 
through injury with muscle damage will be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately-severe, or severe.
The criteria consist of the type of injury, the history and 
complaint, and the objective findings.  A slight disability 
of the muscles involves a simple wound of the muscle without 
debridement or infection.  The service records should 
demonstrate a superficial wound with brief treatment and 
return to duty.  There must have been healing with good 
functional results and no consistent complaints of cardinal 
symptoms of muscle injury or painful residuals.  The 
objective findings are a minimum scar, slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

A moderately-severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization. 
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound. The record must 
contain consistent complaints of cardinal symptoms of muscle 
wounds.  There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are so situated as to indicate a track of a missile 
through one or more muscle groups.  There are indications on 
palpation of loss of deep fascia, or loss of muscle substance 
or loss of normal firm resistance of muscles compared with 
the sound side.  The tests of strength and endurance of the 
muscle groups involved (compared with the sound side) give 
positive evidence of impairment.  

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately-severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.

The Board has evaluated the foregoing, and concludes that the 
preponderance of the evidence is against the veteran's claim 
since the evidence demonstrates the veteran has not incurred 
a "moderately-severe" muscle injury as a result of his shell 
fragment wound in service. See 38 C.F.R. § 4.56.  As 
previously indicated, a higher evaluation would be warranted 
if the evidence established a moderately-severe or severe 
muscle injury.  In this case, service medical reports dated 
in June 1945 reflect that the veteran sustained a moderate 
shell fragment wound to the left thigh with no artery or 
nerve involvement after a shell exploded in his left hand. 
See June 1945 physical examination report (vascular system 
"normal" and muscular system "negative").  X-rays taken at 
that time indicated that the veteran had a large metallic 
fragment in the soft tissue of the upper thigh. See June 1945 
radiologic record.  The veteran underwent a surgical 
debridement in which several shell fragments were removed 
from the thigh and a compression dressing was applied. See 
June 1945 operation report; June 1945 to August 1945 hospital 
progress notes.  Thus, while the wound to the left thigh was 
found to have been penetrating, there is no evidence that it 
caused prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  While the veteran's service medical 
records indicate that he was hospitalized from June 1945 to 
August 1945, the Board observes that his primary treatment 
appeared to be in regards to the injuries to his left hand, 
not his left thigh.  When the veteran was rehospitalized from 
September 1945 to October 1945, it was due to complaints of 
pain with limitation of motion to his 4th finger.  Therefore, 
while there is evidence of hospitalization for a prolonged 
period in service, it was not necessitated for treatment of 
the veteran's thigh wound.

The evidence does not contain objective findings that would 
establish that the veteran's disability is moderately-severe 
based on clinical findings.  Specifically, there is no 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
While tests of strength for the veteran's left hip and left 
knee demonstrated some positive evidence of impairment, 
the Board observes that this impairment has been related to 
diagnoses of osteroarthritis and degenerative joint disease, 
respectively, rather than residuals of the veteran's shell 
fragment wound. See January 2002 VA examination report (the 
veteran was diagnosed with significant left hip pain 
secondary to osteoarthritis); November 2005 VA examination 
report (the veteran was diagnosed with degenerative joint 
disease of the left knee with loss of range of motion).  
Specifically, the January 2002 VA examiner did not relate the 
veteran's osteoarthritis to his shell fragment wound.  
Additionally, the November 2005 VA examiner stated that he 
was unable to resolve the question of whether the veteran's 
left knee condition was related to his service-connected 
shell fragment wound without resorting to mere speculation.  

In regards to the November 2005 VA examination, the veteran's 
representative argues that the report is inadequate since the 
examiner was not an orthopedic specialist. See Appellant's 
March 2006 VA Post-Remand Brief, p. 2.  While the examination 
report indicates that it was prepared and signed by a 
Certified Physician's Assistant, the Board observes that it 
was cosigned by a medical doctor.  As such, the Board finds 
the examination to be adequate for purposes of this claim.  
In addition, the veteran's representative argues that the 
November 2005 examiner's inability to offer an opinion should 
place the veteran's claim in relative equipoise; however, the 
Board disagrees. Id. Viewing the November 2005 examiner's 
report as suggested by the representative would in tantamount 
to granting an increased rating based upon a speculative 
opinion.  The law does not permit service connection based 
upon speculative or conjectural medical opinions on etiology.  
See 38 C.F.R. § 3.102 (2004).  See also Morris v. West, 13 
Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative to be medical nexus evidence 
to well-ground cause of death claim).  

The Board finds support in the record for the November 2005 
opinion that it would be speculative to find that the 
veteran's left knee disorder is related to his service-
connected shell fragment wound injury, particularly in light 
of the veteran's post-service medical records.  Although the 
veteran initially complained of left leg weakness and left 
thigh tightness as a result of his in-service shrapnel wound 
in 1948 (See March 1948 statement and May 1948 VA examination 
report, p. 2.), the first medical records contained in the 
claims file evidencing further complaints of left knee 
problems occurred in 1990, over forty years later. See May 
1990 VA progress notes (the veteran was seen for complaints 
of left knee pain of two weeks duration for which he was 
referred for an x-ray and orthopedic consultation).  
Subsequent medical records indicated that the veteran 
reported a longstanding problem with derangement of the 
knees, left greater than the right; and his x-ray showed 
chondrocalcinosis of all of the veteran's cartilages with 
medial and jointline narrow and gradual destruction of his 
knee. See May 1990 VA consultation record.   

However, even if the Board assumes for the sake of argument 
that the veteran's limited hip and knee flexion are the 
result of his service-connected shell fragment wound, the 
veteran would still not be entitled to an increased rating 
pursuant to Diagnostic Code 5314 since the simultaneous 
flexion of the hip and flexion of the knee are not reflective 
of moderately-severe impairment.  In regards to range of 
motion, the veteran's hip was reported to have active range 
of flexion to 80 degrees, passive range of flexion to 90 
degrees, and active range of flexion after exercise to 60 
degrees. See January 2002 VA examination report.  The 
examiner noted that the veteran experienced pain with flexion 
past 80 degrees and that there was a significant loss in 
range of motion after exercise.  In regards to the veteran's 
left knee, the November 2005 VA examination report indicated 
that the veteran had active and passive range of flexion to 
115, without evidence of pain, excessive fatiguability, 
incoordination or loss of function.  Thus, while the evidence 
illustrates limitation in flexion of both the knee and hip, 
including pain with hip flexion, the Board finds that this 
evidence indicates a disability that is moderate rather than 
moderately-severe in light of the fact that the veteran would 
not be entitled to a compensable disability rating under the 
applicable diagnostic codes for limitation of flexion of the 
hip or limitation of knee flexion since he does not meet the 
compensable rating criterion for either evaluation. See 
38 C.F.R. § 4.71a, 5252 (limitation of flexion of the thigh) 
and Diagnostic Code 5260 (limitation of flexion of the leg).  
In addition, while the veteran also has some slight 
limitation of knee extension as well, he would not receive a 
compensable evaluation pursuant to this code either. See 
Diagnostic Code 5261 (limitation of extension of the leg).  
Thus, given the type of initial injury, the history and 
complaints, and objective findings relating to the left 
thigh, it is the judgment of the Board that the muscle 
disability from the injury to Muscle Group XIV does not more 
closely approximate a moderately-severe injury warranting the 
next higher rating of 30 percent.

In addition to the foregoing, the Board has considered 
whether any other diagnostic codes which address the 
veteran's symptomatology might afford him a disability rating 
in excess of the 10 percent assigned under Diagnostic Code 
5314.  The veteran is not entitled to an increased rating for 
either limitation of extension of the hip or impairment of 
the hip since he does not meet the rating criterion for these 
diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5251 (limitation of extension of the thigh) and Diagnostic 
Code 5253 (impairment of the thigh).  According to the 
veteran's November 2005 examination report, there is also no 
evidence for recurrence of subluxation or lateral instability 
of the knee for which an increased rating pursuant to 
Diagnostic Code 5257 (other impairment of the knee) would be 
available.  In regards to the issue of whether the veteran's 
degenerative joint disease of the left thigh and left knee 
might be secondary to his service-connected shrapnel wound 
(See Appellant's Brief dated in July 2004, p. 2), the Board 
has referred this matter to the RO for formal adjudication in 
the Introduction portion of this decision.  

The veteran's representative has also argued that the veteran 
is entitled to separate 10 percent disability ratings 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 for three 
palpably tender scars discovered during the veteran's 
November 2005 VA examination. See Appellant's March 2006 
Post-Remand Brief, p. 2.  The Board observes that the veteran 
has consistently been diagnosed with having a single scar as 
a result of his shell fragment wound.  Specifically, a 
physical examination in May 1948 revealed that the veteran 
had a roughly circular scar that was 3 inches in diameter on 
the anterior surface of the upper left thigh.  No other 
residuals of the thigh shrapnel wound were recorded.  See May 
1948 VA examination report, p. 6.   Another physical 
examination in January 2002 found a single 5 x 5 centimeter 
irregular shaped scar on the anterior left thigh that had no 
pain with palpation. See January 2002 VA examination report, 
p. 1.  The veteran was also diagnosed with a 5 x 2 centimeter 
depressed scar that was palpably tender during his November 
2005 examination, in addition to two 1-centimeter flat scars. 
See November 2005 VA examination report.  

The Board observes that previous physical examinations found 
only one scar associated with the veteran's shrapnel wound.  
Moreover, no medical examiner has specifically attributed the 
two other scars on the left thigh to the veteran's inservice 
injury.  As such, the Board finds that the veteran is 
entitled to a separate disability rating for the larger scar 
that has consistently been reported since his separation from 
service.  In this regard, the Board observes that during the 
pendency of this appeal, the VA issued new regulations for 
rating disabilities for skin disability under 38 C.F.R. § 
4.118, which became effective August 30, 2002.  Under the 
most recent version of the Diagnostic Code 7804, a 10 percent 
disability evaluation is contemplated for superficial scars 
that are painful on examination.  This 10 percent disability 
evaluation represents the maximum schedular criteria for that 
disability.  As the medical evidence of record has shown the 
veteran to have a 5 x 2 centimeter depressed scar that was 
palpably tender as of November 2005 (even though not reported 
to be tender in January 2002), the Board resolves doubt in 
the veteran's favor as to this issue and determines that a 
separate 10 percent disability rating is warranted for the 
scar under 38 C.F.R. § 4.118, Diagnostic Code 7804; See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that 
conditions are to be rated separately under 38 C.F.R. § 4.25, 
unless they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14). 

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, there has been no assertion or showing by the 
veteran that the residuals of his shell fragment wound has 
resulted in marked interference with his employability or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Thus, the Board finds that there is no 
competent evidence in support of an increased rating pursuant 
to these provisions.   

Therefore, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for an increased rating of his 
shell fragment injury to Muscle Group XIV, but that the 
evidence supports the grant of a separate 10 percent 
evaluation for a tender scar on the anterior left thigh, for 
the reasons discussed above.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An increased rating in excess of 10 percent for residuals of 
a shell fragment wound of the left thigh, Muscle Group XIV, 
is denied. 

Subject to the laws and regulations governing the payment of 
monetary benefits, a separate 10 percent rating for a tender 
scar of the anterior left thigh is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


